Case 2:19-mc-00083-CAS-E Document 25-6 Filed 09/16/19 Page 1 of 2 Page ID #:229




                   EXHIBIT 
Case 2:19-mc-00083-CAS-E Document 25-6 Filed 09/16/19 Page 2 of 2 Page ID #:230


  From:          p00r_trad3r@yahoo.com
  To:            Joseph VP
  Cc:            arivero@riveromestre.com; zmarkoe@riveromestre.com; arolnick@riveromestre.com;
                 jmestre@riveromestre.com; amcgovern@riverimestre.com; vfreedman@bsfllc.com; Maxwell Pritt; Luan Tran
  Subject:       California Service not served on Joseph VaughnPerling
  Date:          Tuesday, July 23, 2019 1:52:35 PM
  Attachments:   Letter to Judge Snyder, process service..pdf


  Letter to Judge Snyder from Joseph VaughnPerling

  Mr VaughnPerling wishes to express thanks to Max Pritt for acknowledging via email
  that service has not yet been performed, and further thanks for Mr. Pritt's offers to Mr
  VaughnPerling regarding accepting service, which will be considered.
